835 F.2d 878
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Sailor J. KENNEDY, Plaintiff-Appellant,v.William WEBSTER et al., Defendants-Appellees.
No. 87-3249.
United States Court of Appeals, Sixth Circuit.
Dec. 8, 1987.

Before LIVELY, Chief Judge, CORNELIA G. KENNEDY, Circuit Judge, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
Plaintiff appeals the district court's judgment dismissing his civil rights action filed under 42 U.S.C. Secs. 1981 and 1983 against federal defendants.  The appeal has been referred to a panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties briefs, this panel unanimously agrees that oral argument is not necessary.  Fed.R.App. 34(a).


2
Plaintiff claimed that defendants violated his rights under the fifth, sixth and fourteenth amendments when they caused the sentencing court to rely on false information and to deny his motion for a new trial.


3
Upon consideration, we conclude that the district court properly dismissed this action as not cognizable under 42 U.S.C. Secs. 1981 and 1983.  We further conclude that the action is inappropriate for disposition as a Bivens action because plaintiff has a statutory remedy available to him under 28 U.S.C. Sec. 2255.    See Bush v. Lucas, 462 U.S. 367 (1983);  Carlson v. Green, 446 U.S. 14 (1980).


4
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.